Citation Nr: 1002841	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis, to include as secondary to a service-
connected left hip disability.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to February 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Detroit. 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claim was previously before the Board in 
March 2008, at which time it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that where there has been a determination 
that the Veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The record reflects that the Veteran is in receipt of Social 
Security Disability benefits.  (See June 2004 VA Form 21-526, 
February 2005 Statement in Support of Claim, September 2005 
Notice of Disagreement, and February 2006 Substantive 
Appeal).  However, the Board observes that the record does 
not contain a copy of the determination granting such 
benefits or the clinical records considered in reaching the 
determination.  The record does not reflect that the VA has 
sought to obtain those records.  Such records may be useful 
in adjudicating the Veteran's claim.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The record reflects that the Veteran was afforded a VA 
examination of his low back in February 2005.  The examiner 
from such VA examination provided an opinion as to the 
etiology of the Veteran's low back disability in July 2005.  
However, in reviewing the July 2005 opinion, the Board 
observes that although the examiner indicated that the 
Veteran's back disability was not likely due to his in-
service injury (i.e.--parachute jumping), he failed to 
provide an opinion as to whether the Veteran's low back 
disability is proximately caused or chronically aggravated by 
his service-connected left hip disability.  Therefore, the 
Board finds that an additional VA examination and opinion is 
warranted to ascertain the etiology of the Veteran's low back 
disability.  Such information would be useful in the de novo 
adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a low back disability since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

2.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the Veteran and all 
clinical records that were considered in 
adjudicating his claim(s) for SSA 
disability benefits.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current low back disability.  The 
examiner should specifically identify all 
low back conditions found.  The examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has a low 
back disability that is related to any 
incident of service, to include parachute 
jumping.  The examiner should also be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran has a low back 
disability that is proximately caused or 
aggravated by his service-connected left 
hip disability.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims file and 
a copy of this Remand should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.

4.  Following completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
Veteran should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

